Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
2.	Applicant’s election with traverse of Group I (claims 1-22, 27-28, drawn to a fusion protein comprising an IL-2 protein and a CD80 protein; species of IL-2 variant: SEQ ID NO:6) in the response filed on 4/22/2022, is acknowledged.
Claims 29-32 have been canceled. 	

Information Disclosure Statement
3.	The information disclosure statements (IDS) submitted on 2/23/2022, 11/16/2021, 7/15/2021, 1/28/2021, and 6/30/2020 are in compliance with the provisions of 37 CFR 1.97 and have been considered by the examiner.
Applicant is reminded of their duty to disclose to the Office all information known to the person to be material to patentability as defined in 37 CFR 1.56.  As stated therein, “[e]ach individual associated with the filing and prosecution of a patent application has a duty of candor and good faith in dealing with the Office, which includes a duty to disclose to the Office all information known to that individual to be material to patentability as defined in this section”.  

4.	An Examiner's Amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 C.F.R. § 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the Issue Fee.
	Authorization for this Examiner's Amendment was given in a telephone interview with Sunhee Lee on 4/28/2022.

5.	The application has been amended as follows:

IN THE CLAIMS:
	
Cancel claims 12, 16, 19, 23-26, and 33-35 without prejudice.

Claim 1. (Currently amended) A fusion protein of the following structural formula (I) or (II):
	N'-X-[linker (1)]n-Fc domain-[linker (2)]m-Y-C'  (I)
	N'-Y-[linker (1)]n-Fc domain-[linker (2)]m-X-C'  (II)
	in the structural formulas (I) and (II),
	N′ is the N-terminus of the fusion protein,
	C′ is the C-terminus of the fusion protein,
	X is a CD80 protein,
	Y is an IL-2 protein,
	the linkers (1) and (2) are peptide linkers, and
	n and m are each independently 0 or 1.

Claim 2. (Currently Amended) The fusion protein of claim 1, wherein n and m are each independently 1.

Claim 3. (Currently Amended) The fusion protein of claim 1, wherein the IL-2 protein comprises the amino acid sequence of SEQ ID NO: 10.

Claim 6. (Currently Amended)The fusion protein of claim 4, wherein the IL-2 variant comprises at least one substitution selected from the group consisting of R38A, F42A, Y45A, E61R, and L72G in the amino acid sequence of SEQ ID NO: 10.

Claim 7. (Currently Amended) The fusion protein of claim 4, wherein the IL-2 variant comprises any one selected from the following substitution combinations (a) to (d) in the amino acid sequence of SEQ ID NO: 10:
	(a) R38A/F42A
	(b) R38A/F42A/Y45A
	(c) R38A/F42A/E61R
	(d) R38A/F42A/L72G.

Claim 8. (Currently Amended) The fusion protein of claim 4, wherein the IL-2 variant comprises the amino acid sequence of SEQ ID NO: 6, 22, 23, or 24.

Claim 9. (Currently Amended) The fusion protein of claim 1, wherein the CD80 protein comprises the amino acid sequence of SEQ ID NO: 11.

Claim 13. (Currently Amended) The fusion protein of claim 1, wherein the Fc domain is a wild type or variant.

Claim 14. (Currently Amended) The fusion protein of claim 1, wherein the Fc domain comprises the amino acid sequence of SEQ ID NO: 4.

Claim 15. (Currently Amended) The fusion protein of claim 13, wherein the variant of the Fc domain comprises the amino acid sequence of SEQ ID NO: 12.

Claim 17. (Currently Amended) The fusion protein of claim 1, wherein the linker (1) is a peptide linker consisting of the amino acid sequence of SEQ ID NO: 3.

Claim 18. (Currently Amended) The fusion protein of claim 1, wherein the linker (2) is a peptide linker consisting of the amino acid sequence of SEQ ID NO: 5.

Claim 20. (Currently Amended) The fusion protein of claim 1, wherein the fusion protein comprises a sequence identity of 90% or higher to the amino acid sequence of SEQ ID NO: 9, 26, 28, or 30.

6.	Claims 1-11, 13-15, 17-18, 20-22, and 27-28 are allowable.

7.	The following is an Examiner's Statement of Reasons for Allowance: 
None of the prior art of record describe or suggest a fusion protein of the following structural formula (I) or (II):
	N'-X-[linker (1)]n-Fc domain-[linker (2)]m-Y-C'  (I)
	N'-Y-[linker (1)]n-Fc domain-[linker (2)]m-X-C'  (II)
	in the structural formulas (I) and (II),
	N′ is the N-terminus of the fusion protein,
	C′ is the C-terminus of the fusion protein,
	X is a CD80 protein,
	Y is an IL-2 protein,
	the linkers (1) and (2) are peptide linkers, and
	n and m are each independently 0 or 1.
The product as recited in the claims is free of the prior art by virtue of its structure. Furthermore, the claimed invention meets the requirements of 35 USC § 101 and 35 USC § 112 in that the fusion protein comprising an IL-2 protein and a CD-80 protein can activate immune cells and effectively regulate Treg cells for treatment of cancer or an infectious disease.

8.	Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Advisory Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Prema Mertz whose telephone number is (571) 272-0876. The examiner can normally be reached on Monday-Friday 7:00-4:30PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached on (571) 272-0857.  Official papers filed by fax should be directed to (571) 273-8300.  Faxed draft or informal communications with the examiner should be directed to (571) 273-0876.  Information regarding the status of an application may be obtained from the Patent application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


					/PREMA M MERTZ/                                                            Primary Examiner, Art Unit 1646